Third District Court of Appeal
                               State of Florida

                         Opinion filed February 15, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1441
                         Lower Tribunal No. 13-37048
                             ________________


               State Farm Florida Insurance Company,
                                    Appellant,

                                        vs.

              Jose R. Fernandez and Sandra Fernandez,
                                    Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, William Thomas, Judge.

      Green & Ackerman, P.A. (Boca Raton); Russo Appellate Firm, P.A.,
Elizabeth K. Russo and Kevin D. Franz, for appellant.

      Alvarez, Carbonell, Feltman & DaSilva, PL and Paul B. Feltman, for
appellees.


Before SUAREZ, C.J., and EMAS, and FERNANDEZ, JJ.

     FERNANDEZ, J.
      Appellant State Farm appeals the trial court’s non-final order compelling

appraisal. We reverse because appellees Jose R. Fernandez and Sandra Fernandez

failed to comply with their post-loss obligations.

      On October 28, 2005, the insureds, Jose and Sandra Fernandez, made an

insurance claim with State Farm for damage to their house that occurred on

October 24, 2005, as a result of Hurricane Wilma. The insureds claimed damage to

their outdoor terrace lights, three outdoor ceiling fans, gutters, a crack on the inside

of their swimming pool wall, some missing pool tiles, and water on the pool

bathroom floor.

      State Farm investigated the claim in November 2005 and sent the insureds a

letter advising them that although damage to the gutters and ceiling fans were

within the policy’s coverage, the repair costs were less than the $4,870 policy

deductible. The letter advised them that all other claimed damages were not

covered under the policy, thus, no payment was issued to the insureds. The

insureds did not contact State Farm to advise of any further damage.

      In April 2010, the insureds’ public adjuster sent State Farm a demand for

appraisal on their behalf, claiming that Hurricane Wilma caused $142,733.81 in

damages, representing the cost to repair or fully replace the roof, outdoor ceiling

fans, lights and ceramic tiles, the pool bathroom, the swimming pool and an

exterior wood fence and ornamental iron fence. State Farm wrote to the insureds



                                           2
on April 24, 2010 requesting “any and all documentation relating to repairs made

to your property since the date of loss which will serve to validate the date of loss,

the cause of loss, and the scope of your claimed damages/repairs.” The letter also

reminded them of their obligations under the policy and their duty after loss to file

a Sworn Proof of Loss. State Farm then sent the insureds another letter on April 29,

2010, reserving rights as to coverage because of possible violations of the insureds’

post-loss obligations under the policy.

      Approximately one week later, the insureds submitted a one-page Sworn

Proof of Loss, claiming Hurricane Wilma caused $142,733.81 in dwelling

damages. They did not attach any documentation supporting their claims. State

Farm acknowledged in writing receipt of the Proof of Loss “in form only” and

stated it was “unable to determine the validity of the claimed amount as noted on

your Sworn Statement in Proof of Loss.”

      On July 7, 2010, State Farm inspected the insureds’ property. State Farm

then requested that they submit to an examination under oath. After State Farm had

to reschedule the examination twice for the insureds’ failure to appear, the insureds

eventually appeared at their examination under oath on February 1, 2011, but did

not provide any documentation for their claims. State Farm requested

documentation for their supplemental claim two more times, but the insureds never

replied. On June 8, 2011, State Farm denied coverage.



                                          3
      On November 27, 2013, the insureds sued State Farm for breach of the

insurance contract. They later moved to compel appraisal and abate the action.

State Farm denied that the insureds were entitled to an appraisal because they

failed to comply with all conditions of the policy regarding the insureds’ duties

after loss. After the trial court held an evidentiary hearing on their motion to

compel, the trial court granted the insureds’ motion.

     We agree with State Farm that the trial court erred in compelling appraisal

because the insureds failed to comply with all of their post-loss obligations. It is

well-settled in Florida that all post-loss obligations must be satisfied before a trial

court can exercise its discretion to compel appraisal. State Farm Florida Ins. Co. v.

Hernandez, 172 So. 3d 473 (Fla. 3d DCA 2015); State Farm Florida Ins. Co. v.

Cardelles, 159 So. 3d 239 (Fla. 3d DCA 2015); United States Fidelity & Guaranty

Co. v. Romay, 744 So. 2d 467 (Fla. 3d DCA 1999). The record before us reflects

that the insureds failed to comply with all of their post-loss obligations by failing

to: give immediate notice of the alleged additional damage to their property;

protect their property from further damage; keep an accurate record of their

expenditures; provide State Farm with any of the requested records and documents

to support their supplemental claim; and submit a sworn proof of loss within 60

days after the loss, according to the terms of the insurance policy in question.




                                          4
      Accordingly, we reverse the trial court’s order compelling appraisal. We

decline to address State Farm’s contention that the policy was void due to alleged

material misrepresentations made by the insureds.

      Reversed.




                                        5